 In the Matter Of MURRAY B'. MARSH COMPANY, INC., EMPLOYER ANDPETITIONERandNEWFURNITURE&APPLIANCE DRIVERS,WARE-HOUSEMEN & HELPERS UNION,LOCAL 196, A. F. OF L., UNIONCase No. 21-RM 34. Decided August 26, 1948DECISION .ANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-than panel consisting of the undersigned BoardMembers.*-Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act..2.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) -and Section 2 (6) and (7) of the Act, for the followingreasons:At the hearing on June 1, 1948, the Union's representative expresslydenied that the Union represented a majority of the Emplover's em-ployees, and moved to dismiss the petition.We find that the Unionhas withdrawn any claim to represent a majority of the employeeswhich may have arisen from its prior conduct.Accordingly, themotion to dismiss the petition is hereby granted.'ORDERUpon the basis of the entire record in the case, the National LaborRelations Board hereby orders that the petition for certification ofrepresentatives of employees of Murray B. Marsh Company, Inc.,Los Angeles, California, filed by the Employer herein, be, and it here-by is, dismissed.Herzog and Members Murdockand Gray.Matter of Bernard Stint, et al. d/b/a/ Ny-Lint Tool & Mfg.Co.,77 N. L.R. B. 642.79 N. L. R. B., No. 13.76